April 24, 1912. The opinion of the Court was delivered by
This is an appeal from an order of the Circuit Court, granting a new trial in a case, in which a magistrate had rendered judgment. This is not a case in which this Court can render judgment absolute, and, therefore, the order is not appealable.Lampley v. A.C.L. Ry., 77 S.C. 319,57 S.E. 1104; Pace  Co. v. A.C.L. Ry., 83 S.C. 33,64 S.E. 915; DesChamps v. A.C.L. Ry., 83 S.C. 192;65 S.E. 176; Dixon v. S.A.L. Ry., 83 S.C. 393, 65 S.E. 351;Jones v. Woodside Cotton Mills, 83 S.C. 565,65 S.E. 819; Barker v. Thomas, 85 S.C. 82, 67 S.E. 1. *Page 338 
There are exceptions assigning error also, on the part of his Honor, the Circuit Judge, in ordering "that upon any future trial of this case, it is the duty of the magistrate trying the case, to call the witness, Abraham Davis, for examination and cross-examination, before the plaintiff closes in chief."
It was error for the Circuit Judge, to undertake to direct the manner, in which the plaintiff should conduct his case and examine his witnesses. The exceptions raising this question are, therefore, sustained.
The judgment of the Circuit Court is modified.